DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.

Election/Restriction
Claims 15-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150080907 to Herrell.

    PNG
    media_image1.png
    558
    812
    media_image1.png
    Greyscale

Regarding Claim 1, Herrell discloses a system of treating or imaging a patient, said system comprising:
a probe sized for insertion into the patient (endoscope tube 106,100 Fig. 1, 4);
a transmission configured to selectively couple to the probe (transmission 200, Fig. 1, 4 selectively couples to the probe via adapter 250, par. 0055, also “releasably connected” as in par. 0026), the transmission comprising a housing (rear housing 206, Fig. 4) and one or more inputs (rotation shafts 224 with female couplers 230,234 as in Fig. 10);
an instrument device manipulator configured to operatively couple to the transmission (motor pack 300, Fig. 1, 4 with manipulator arm 30 couples to the transmission 200 with quick release latch 232, Fig. 10, par. 0043 and annotated figure above), the instrument device manipulator comprising one or more motors in driving engagement with one or more outputs (par. 0047, motor male couplers 230,236 as shown in Fig. 10 are associated with motors 302 as in Fig. 9), the one or more outputs configured to engage with the one or more inputs of the transmission (par. 0047, Oldham couplings as shown in Fig. 10); and
wherein the one or more inputs of the transmission are configured to receive an input from the one or more outputs and are further configured to transmit the input from the one or more outputs to the probe to cause the probe to rotate, translate, articulate, or a combination (assembled as shown in Fig. 4, 10 in order to move the probe in nine degrees of freedom, par. 0044); and
wherein the one or more outputs or the one or more inputs extend through the housing (the inputs 230,234 extend through the housing 206 of the transmission, as in Fig. 10).
Regarding Claim 2, Herrell further discloses wherein the probe is a treatment probe (par. 0030 teaches many different treatment tools that are inserted into the endoscope channel such as treatment lasers, graspers, retractors), and further comprising an imaging probe sized for insertion into the patient (par. 0030 also teaches imaging probes are inserted into the endoscope channel such as imaging tips including endomicroscopic devices, spectroscopy, OCT, cameras and also used in conjunction with a separate imaging probe as in 50,52 Fig. 1).
Regarding Claim 3, Herrell further discloses wherein the imaging probe is a cystoscope (the imaging probe is sized and suited to act as a cystoscope based on where it inserted and used, par. 0030, as in Fig. 1).
Regarding Claim 4, Herrell further teaches wherein the imaging probe is a transrectal ultrasonic probe (sized and suited for use as a transrectal probe, as in Fig. 1, also element 50,52 is a transrectal ultrasound probe, par. 0068).
Regarding Claim 5, Herrell further teaches wherein the treatment probe is configured for tissue sample collection (several of the instruments listed in par. 0030 are capable of tissue sample collection, e.g. suction port, knife/scalpel, grasper).
Regarding Claim 7, Herrell further teaches wherein the transmission is configured to receive an input from a first motor of the one or more motors as a first input and a second motor of the one or more motors as a second input and combine the first input and the second input to a single transmission output (the inputs are connected to outputs as shown in Fig. 10 and combined to produce nine degrees of freedom for fine control, as in par. 0071).
Regarding Claim 8, Herrell further teaches wherein the transmission is configured to provide electrical communication between the instrument device manipulator and treatment probe (separate ports for optics/light cabling…could also be included, par. 0057, the robot 20 can be connected via cables 312 to a robot interface PC 60, par. 0026).
Regarding Claim 9, Herrell further teaches wherein the electrical communication comprises encoder signals from the treatment probe associated with one or more of position, translation, and rotation of the treatment probe (obtained desired joint positions, which are used for low-level control of the robot…view the resulting motion of the manipulators on the display, which provides the feedback, par. 0075, from the treatment probe).
Regarding Claim 10, Herrell further teaches wherein the electrical communication comprises delivering electrical power to the treatment probe (par. 0057, 0026 cables deliver power from treatment probe to interface 60).
Regarding Claim 20, Herrell further teaches wherein the probe further comprises a second coupling to releasably couple the probe to the transmission (adapter 250, Fig. 4).
Regarding Claim 21, Herrell further teaches wherein the probe comprises a treatment probe and wherein the instrument device manipulator further comprises:
a first motor of the one or more motors and a second motor of the one or more motors coupled to the transmission, the first motor and the second motor configured to rotate the treatment probe (motors 302, Fig. 9 provide nine degrees of freedom and so must produce rotation); and
a third motor of the one or more motors coupled to the transmission and configured to translate the treatment probe (motors 302, Fig. 9 provide nine degrees of freedom and so must produce translation).

Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150080907 to Herrell in view of US 20170245949 to Randle.
Regarding Claim 11, Herrell does not teach wherein the transmission comprises a driving gear on a driving shaft and a driven gear on a driven shaft, and wherein the driving shaft and the driven shaft are substantially orthogonal to one another. Instead, Herrell teaches Oldham couplings (Fig. 10).
Randle teaches wherein a driving gear on a driving shaft and a driven gear on a driven shaft, and wherein the driving shaft and the driven shaft are substantially orthogonal to one another (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the driving shaft and driven shaft of Herrell as orthogonal to one another as taught by Randle for the purpose of providing a functionally equivalent joint for a drive shaft and ensure that the joint can be held fast when driven in a more compact arrangement of which is recognized as desirable in endoscopic surgery.
Regarding Claims 12-14, Randle further teaches wherein the driving gear and the driven gear comprise bevel (par. 0060), helicoid (par. 0060), or worm gears (par. 0060).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10779897 to Rockrohr (Fig. 17), US 10441371 to Hendrick, US 10307214 to Lathrop teach robotic transmissions that read on some of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799